DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/24/2022 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 02/24/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20190108486), in view of Cragun et al (US 2010/0283800).
Regarding Claim 1, Jain teaches a method for determining an application error from a screenshot ([0071], Fig. 3, a flowchart 300 for performing automatic and intelligent electronic communication support), the method comprising: 
receiving, by a computing device, a computer application screenshot image indicating a computer error has occurred ([0082], Fig. 3, step 302, a first electronic communication comprising a technical support request from a sender is received, information in the technical support request may be included in the subject line or the body of the electronic communication, and may comprise text describing the problem experienced by the sender, services or products related to the problem, images/screenshots, error messages/code, dates/times, solutions attempted by the sender, attachments, and/or the like); 
analyzing, by the computing device, the computer application screenshot image using a machine learning image analysis to determine one or more error regions in the computer application screenshot image ([0083], Fig. 3, step 304, at least one featurization operation is performed for first information associated with the first electronic communication to generate a feature vector, [0085], Fig. 3, step 306, the feature vector is provided as an input to a machine-learning model that automatically determines a model output based on the feature vector, ML model 410 may generate this model output through a classification of the support request, based on the feature vector); 
processing, by the computing device, the analyzed computer application screenshot to extract text from the one or more error regions in the computer application screenshot image ([0157], Screenshots associated with user/sender problems that are included in support requests may be processed according to optical character recognition (OCR) techniques to scrape information related to the problem, screenshot information, in addition to text provided by the sender, may be extracted to determine prior actions taken by the sender, information about the nature of the problem itself, etc., as a basis for resolving the support request and future testing); 
determining, by the computing device, the application error based upon the extracted text ([0086], Fig. 3, step 308, one or more of second information from a plurality of technical support information or a recipient from a plurality of possible recipients is automatically selected based at least on the model output, featurizer/selector 408 of FIG. 4 may be configured to automatically select technical support information to provide to the sender of the support request in a response communication, [0157], using a recurrent neural network(s) (RNN) model to extract user/sender actions described by text in the support request or from OCR text of images, using the RNN model to extract user/sender actions for support requests classified as a bug, and automatically creating tests based on the steps extracted from the model); and 
automatically applying, by the computing device, an automated error fix based upon the determined application error ([0087], Fig. 3, step 310, a second electronic communication is generated that includes the second information and the second electronic communication is provided to at least one of the sender or the recipient, and/or the first electronic communication is provided to the recipient, responder 416 of FIG. 4 may be configured to generate an electronic communication for reply to the sender of the support request that includes technical support information as determined in step 308 by featurizer/selector 408, the electronic communication for reply to the sender may also be provided to the determined recipient for support assistance/resolution (~resolution discloses error fix)).  
Jain fails to teach performing a screenshot magnification process to error text within the one or more error regions that increase a content size for clarity to augment image visibility.
In the same field of endeavor, Cragun teaches a performing a screenshot magnification process to error text within the one or more error regions that increase a content size for clarity to augment image visibility ([0066], a frame manager 200 generates a magnified copy of the selection area 154 of screenshot I of Fig. 1A or selection area 402 of Fig. 4, frame manager 220 may also adjust magnification levels so that the magnified copy includes text of a specified font size).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of automatic electronic communication support based on text and context information extracted from a received screenshot showing some form of error, as taught in Jain, to further include magnification of particular areas of interest in the screenshot until relevant text reaches a specified size, as taught in Cragun, in order to enhance user experience by enlarging the relevant portions of the screen and assist sight impaired users. (See Cragun [0004])
Regarding Claim 2, Jain, as modified by Cragun, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Jain further teaches wherein the machine learning image analysis comprises: constructing an image classifier model that checks that the received computer application screenshot image is a valid error screenshot pertaining to a particular error category ([0157], Screenshots associated with user/sender problems that are included in support requests may be processed according to optical character recognition (OCR) techniques to scrape information related to the problem, screenshot information, in addition to text provided by the sender, may be extracted to determine prior actions taken by the sender, information about the nature of the problem itself, etc., as a basis for resolving the support request and future testing, using a recurrent neural network(s) (RNN) model to extract user/sender actions described by text in the support request or from OCR text of images, using the RNN model to extract user/sender actions for support requests classified as a bug, and automatically creating tests based on the steps extracted from the model, [0085], Fig. 3, step 306, the feature vector is provided as an input to a machine-learning model that automatically determines a model output based on the feature vector, ML model 410 may generate this model output through a classification of the support request, based on the feature vector).  
Regarding Claim 9, Jain teaches a computer program product for determining an application error from a screenshot ([0071], Fig. 3, a flowchart 300 for performing automatic and intelligent electronic communication support), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor ([0142-0146], Fig. 10) to cause the processor to:  
P201909092US01 (IBM5-P.e12)receive, by the processor, a computer application screenshot image indicating a computer error has occurred ([0082], Fig. 3, step 302, a first electronic communication comprising a technical support request from a sender is received, information in the technical support request may be included in the subject line or the body of the electronic communication, and may comprise text describing the problem experienced by the sender, services or products related to the problem, images/screenshots, error messages/code, dates/times, solutions attempted by the sender, attachments, and/or the like); 
analyze, by the processor, the computer application screenshot image using a machine learning image analysis to determine one or more error regions in the computer application screenshot image ([0083], Fig. 3, step 304, at least one featurization operation is performed for first information associated with the first electronic communication to generate a feature vector, [0085], Fig. 3, step 306, the feature vector is provided as an input to a machine-learning model that automatically determines a model output based on the feature vector, ML model 410 may generate this model output through a classification of the support request, based on the feature vector); 
process, by the processor, the analyzed computer application screenshot to extract text from the one or more error regions in the computer application screenshot image ([0157], Screenshots associated with user/sender problems that are included in support requests may be processed according to optical character recognition (OCR) techniques to scrape information related to the problem, screenshot information, in addition to text provided by the sender, may be extracted to determine prior actions taken by the sender, information about the nature of the problem itself, etc., as a basis for resolving the support request and future testing); 
determine, by the processor, the application error based upon the extracted text ([0086], Fig. 3, step 308, one or more of second information from a plurality of technical support information or a recipient from a plurality of possible recipients is automatically selected based at least on the model output, featurizer/selector 408 of FIG. 4 may be configured to automatically select technical support information to provide to the sender of the support request in a response communication, [0157], using a recurrent neural network(s) (RNN) model to extract user/sender actions described by text in the support request or from OCR text of images, using the RNN model to extract user/sender actions for support requests classified as a bug, and automatically creating tests based on the steps extracted from the model); and 
automatically apply, by the processor, an automated error fix based upon the determined application error ([0087], Fig. 3, step 310, a second electronic communication is generated that includes the second information and the second electronic communication is provided to at least one of the sender or the recipient, and/or the first electronic communication is provided to the recipient, responder 416 of FIG. 4 may be configured to generate an electronic communication for reply to the sender of the support request that includes technical support information as determined in step 308 by featurizer/selector 408, the electronic communication for reply to the sender may also be provided to the determined recipient for support assistance/resolution (~resolution discloses error fix)).
Jain fails to teach performing, by the processor, a screenshot magnification process to error text within the one or more error regions that increases a content size for clarity to augment image visibility.
In the same field of endeavor, Cragun teaches a performing, by the processor, a screenshot magnification process to error text within the one or more error regions that increases a content size for clarity to augment image visibility ([0066], a frame manager 200 generates a magnified copy of the selection area 154 of screenshot I of Fig. 1A or selection area 402 of Fig. 4, frame manager 220 may also adjust magnification levels so that the magnified copy includes text of a specified font size).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of automatic electronic communication support based on text and context information extracted from a received screenshot showing some form of error, as taught in Jain, to further include magnification of particular areas of interest in the screenshot until relevant text reaches a specified size, as taught in Cragun, in order to enhance user experience by enlarging the relevant portions of the screen and assist sight impaired users. (See Cragun [0004])
Regarding Claim 10, Jain, as modified by Cragun, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Jain further teaches wherein the machine learning image analysis comprises: constructing, by the processor, an image classifier model that checks that the received computer application screenshot image is a valid error screenshot pertaining to a particular error category ([0157], Screenshots associated with user/sender problems that are included in support requests may be processed according to optical character recognition (OCR) techniques to scrape information related to the problem, screenshot information, in addition to text provided by the sender, may be extracted to determine prior actions taken by the sender, information about the nature of the problem itself, etc., as a basis for resolving the support request and future testing, using a recurrent neural network(s) (RNN) model to extract user/sender actions described by text in the support request or from OCR text of images, using the RNN model to extract user/sender actions for support requests classified as a bug, and automatically creating tests based on the steps extracted from the model, [0085], Fig. 3, step 306, the feature vector is provided as an input to a machine-learning model that automatically determines a model output based on the feature vector, ML model 410 may generate this model output through a classification of the support request, based on the feature vector).  
Regarding Claim 16, Jain teaches an apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions ([0071], Fig. 3, a flowchart 300 for performing automatic and intelligent electronic communication support, [0142-0146], Fig. 10) to: receive a computer application screenshot image indicating a computer error has occurred ([0082], Fig. 3, step 302, a first electronic communication comprising a technical support request from a sender is received, information in the technical support request may be included in the subject line or the body of the electronic communication, and may comprise text describing the problem experienced by the sender, services or products related to the problem, images/screenshots, error messages/code, dates/times, solutions attempted by the sender, attachments, and/or the like); 
analyze the computer application screenshot image using a machine learning image analysis to determine one or more error regions in the computer application screenshot image ([0083], Fig. 3, step 304, at least one featurization operation is performed for first information associated with the first electronic communication to generate a feature vector, [0085], Fig. 3, step 306, the feature vector is provided as an input to a machine-learning model that automatically determines a model output based on the feature vector, ML model 410 may generate this model output through a classification of the support request, based on the feature vector); 
process the analyzed computer application screenshot to extract text from the one or more error regions in the computer application screenshot image ([0157], Screenshots associated with user/sender problems that are included in support requests may be processed according to optical character recognition (OCR) techniques to scrape information related to the problem, screenshot information, in addition to text provided by the sender, may be extracted to determine prior actions taken by the sender, information about the nature of the problem itself, etc., as a basis for resolving the support request and future testing); 
determine the application error based upon the extracted text ([0086], Fig. 3, step 308, one or more of second information from a plurality of technical support information or a recipient from a plurality of possible recipients is automatically selected based at least on the model output, featurizer/selector 408 of FIG. 4 may be configured to automatically select technical support information to provide to the sender of the support request in a response communication, [0157], using a recurrent neural network(s) (RNN) model to extract user/sender actions described by text in the support request or from OCR text of images, using the RNN model to extract user/sender actions for support requests classified as a bug, and automatically creating tests based on the steps extracted from the model); and 
automatically apply an automated error fix based upon the determined application error ([0087], Fig. 3, step 310, a second electronic communication is generated that includes the second information and the second electronic communication is provided to at least one of the sender or the recipient, and/or the first electronic communication is provided to the recipient, responder 416 of FIG. 4 may be configured to generate an electronic communication for reply to the sender of the support request that includes technical support information as determined in step 308 by featurizer/selector 408, the electronic communication for reply to the sender may also be provided to the determined recipient for support assistance/resolution (~resolution discloses error fix)). 
Jain fails to teach performing a screenshot magnification process to error text within the one or more error regions that increases a content size for clarity to augment image visibility.
In the same field of endeavor, Cragun teaches a performing a screenshot magnification process to error text within the one or more error regions that increases a content size for clarity to augment image visibility ([0066], a frame manager 200 generates a magnified copy of the selection area 154 of screenshot I of Fig. 1A or selection area 402 of Fig. 4, frame manager 220 may also adjust magnification levels so that the magnified copy includes text of a specified font size).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of automatic electronic communication support based on text and context information extracted from a received screenshot showing some form of error, as taught in Jain, to further include magnification of particular areas of interest in the screenshot until relevant text reaches a specified size, as taught in Cragun, in order to enhance user experience by enlarging the relevant portions of the screen and assist sight impaired users. (See Cragun [0004])

Claims 3-5, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20190108486), in view of Cragun et al (US 2010/0283800), and further in view of Mukhopadhyay et al (US 2020/0074169).
Regarding Claims 3, 11, and 17, Jain, as modified by Cragun, teaches all aspects of the claimed invention as disclosed in Claims 2, 10, and 16 above. The combination fails to teach wherein the machine learning image analysis further comprises: performing a visual inspection process including creating a model using machine learning image segmentation to identify and locate a position of an error boundary marker within the one or more error regions of the received computer application screenshot image.
In the same field of endeavor, Mukhopadhyay teaches wherein the machine learning image analysis further comprises: performing a visual inspection process including creating a model using machine learning image segmentation to identify and locate a position of an error boundary marker within the one or more error regions of the received computer application screenshot image ([0034], information extractor 118 may extract relevant information from the input image document, using a template that is selected as a result of the matching, a plurality of box areas may be cropped out from the input image document, based on a result of the selecting of a matched template. For example, using boxes to enclose relevant filled information in forms [0042], candidate region identification may be performed, the system may use computer vision to identify candidate locations where pertinent information may be present (e.g., rectangles in the image that contain textual data), [0076], computer vision algorithms and line detection algorithms may be used to detect the skeletal structure (e.g., template 404) of the input image document (e.g., form 402) (~boxed area indicates boundary marker, candidate region is error region)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of automatic electronic communication support based on text and context information extracted from a received screenshot showing some form of error, as taught in Jain, modified by Cragun, to further include use of machine learning and computer vision to locate and crop a region of interest containing the error prior to performing the extracting, as taught in Mukhopadhyay, in order to save resources by only processing relevant portions of the image while improving the accuracy of extracting relevant information from image documents. (See Mukhopadhyay [0008-0013])
Regarding Claims 4 and 12, Jain, as modified by Cragun and Mukhopadhyay, teaches all aspects of the claimed invention as disclosed in Claims 3 and 11 above. The combination, particularly Mukhopadhyay further teaches wherein the machine learning image analysis further comprises: locating a relative position of error text using the model based on a given location of the error boundary marker ([0034], information extractor 118 may extract relevant information from the input image document, using a template that is selected as a result of the matching, a plurality of box areas may be cropped out from the input image document, based on a result of the selecting of a matched template. For example, using boxes to enclose relevant filled information in forms, [0076], corresponding template 404 stores information regarding locations of line-delineated boxes on form 402, the relevant text information for this form field may be analyzed to categorize the input form, computer vision algorithms and line detection algorithms may be used to detect the skeletal structure (e.g., template 404) of the input image document (e.g., form 402)).  
Regarding Claim 5, Jain, as modified by Cragun and Mukhopadhyay, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Mukhopadhyay further teaches wherein the machine learning image analysis further comprises:  P201909092US01 (IBM5-P.e12)Page 33 of 39applying computer vision techniques to detect a crop region containing the error text ([0034], information extractor 118 may extract relevant information from the input image document, using a template that is selected as a result of the matching, a plurality of box areas may be cropped out from the input image document, based on a result of the selecting of a matched template. For example, using boxes to enclose relevant filled information in forms, [0076], corresponding template 404 stores information regarding locations of line-delineated boxes on form 402, the relevant text information for this form field may be analyzed to categorize the input form, computer vision algorithms and line detection algorithms may be used to detect the skeletal structure (e.g., template 404) of the input image document (e.g., form 402)).

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20190108486), in view of Cragun et al (US 2010/0283800), in view of Mukhopadhyay et al (US 2020/0074169), and further in view of Powell et al (US 2015/0379343).
Regarding Claims 6, 13, and 18, Jain, as modified by Cragun and Mukhopadhyay, teaches all aspects of the claimed invention as disclosed in Claims 5, 12, and 17 above. The combination fails to teach wherein the machine learning image analysis further comprises: develop, by the processor, a knowledge model to suggest an optimal mix of image enhancement, noise cancellation, and an amplification factor to improve a final optical character recognition (OCR) result for the error text.
In the same field of endeavor, Powell teaches wherein the machine learning image analysis further comprises: develop, by the processor, a knowledge model to suggest an optimal mix of image enhancement, noise cancellation, and an amplification factor to improve a final optical character recognition (OCR) result for the error text ([0054], desired accuracy has not been met (e.g., as determined by a human analyst performing manual error correction, for example), multiple pre-processing profiles can be applied or utilized to re-OCR the document image at operation 406, a combination of pre-processing methods to enhance the image using various image enhancement methods such as deskewing, line removal, and/or or cleaning up the document image to remove noise, such as stray dots from the document image).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of automatic electronic communication support based on text and context information extracted from a received screenshot showing some form of error, as taught in Jain, modified by Cragun and Mukhopadhyay, to further include optimized enhancement including the removal of noise prior to performing OCR text extraction again, as taught in Powell, in order to enhance the accuracy of the image processing and text extraction. (See Powell [0040, 0054])

Allowable Subject Matter
Claims 7-8, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Waibel (US 2014/0365203) discloses ([0050], Fig. 7) a screenshot of a user interface, where a user may use a cursor to move a magnifying class 715 over a portion of the original text, such that as magnifying glass 715 passes over the original text 710, translated text 720 may be displayed in the magnifying glass 715; 
Locke et al (US 2021/0073984) discloses at ([0057, 0093]) an inspect tool 111 may provide an inspection window that features a magnified view of an area of interest for the target image; 
Winnemoeller et al (US 2015/0178388) discloses ([0051], Fig. 10) screenshot 1000 configured to display various types of content at different levels of magnification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641